                           Case 3:20-cv-07070-JD Document 28 Filed 03/23/21 Page 1 of 2



               1 Nicole Y. Blohm (Bar No. 177284)
                 nblohm@mmhllp.com
               2 Kristin Kyle de Bautista (Bar No. 221750)
                 kkyle@mmhllp.com
               3 MESERVE, MUMPER & HUGHES LLP
                 1000 Wilshire Boulevard, Suite 1860
               4 Los Angeles, California 90017-2457
                 Telephone: (213) 620-0300
               5 Facsimile: (213) 625-1930

               6 Attorneys for Defendant
                 LIFE INSURANCE COMPANY OF NORTH AMERICA
               7

               8                                  UNITED STATES DISTRICT COURT

               9                                NORTHERN DISTRICT OF CALIFORNIA

              10

              11 MICHELLE ROSSONI,                                     )   Case No. 3:20-cv-07070-JD
                                                                       )
              12                   Plaintiff,                          )   STIPULATION TO DISMISS ENTIRE
                                                                       )   ACTION WITH PREJUDICE;
              13            vs.                                        )   [PROPOSED] ORDER
                                                                       )
              14 LIFE INSURANCE COMPANY OF NORTH                       )   Judge: Hon. James Donato
                 AMERICA,                                              )
              15                                                       )   Complaint Filed: October 9, 2020
                            Defendant.                                 )
              16                                                       )

              17

              18            IT IS HEREBY STIPULATED, by and between Plaintiff MICHELLE ROSSONI and

              19 Defendant LIFE INSURANCE COMPANY OF NORTH AMERICA, by and through their attorneys

              20 of record, that this action shall be dismissed in its entirety with prejudice as to all defendants pursuant
              21 to Rule 41(a), et seq. of the Federal Rules of Civil Procedure. Each party shall bear its own attorneys’

              22 fees and costs.

              23            The Parties further stipulate and request that all dates set in this matter be vacated and taken

              24 off the Court’s calendar.

              25            The Parties seek the Court’s approval of the dismissal of the action with prejudice.

              26 / / /

              27 / / /

              28 / / /
LAW OFFICES
                                                                       1                       Case No. 3:20-cv-07070-JD
 MESERVE,
 MUMPER &                                                                       STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   175427-1.1
                                                                                    WITH PREJUDICE; [PROPOSED] ORDER
                          Case 3:20-cv-07070-JD Document 28 Filed 03/23/21 Page 2 of 2



               1              IT IS SO STIPULATED.

               2

               3 Dated: March 22, 2021                              Glenn R. Kantor
                                                                    Zoya Yarnykh
               4                                                    KANTOR & KANTOR, LLP

               5

               6                                                    By:             /s/ Glenn R. Kantor
                                                                                 Glenn R. Kantor
               7                                                                 Attorneys for Plaintiff
                                                                                 MICHELLE ROSSONI
               8

               9
                   Dated: March 22, 2021                            Nicole Y. Blohm
              10                                                    Kristin Kyle de Bautista
                                                                    MESERVE, MUMPER & HUGHES LLP
              11

              12
                                                                    By:             /s/ Kristin Kyle de Bautista
              13                                                                 Kristin Kyle de Bautista
                                                                                 Attorneys for Defendant
              14                                                                 LIFE INSURANCE COMPANY OF
                                                                                 NORTH AMERICA
              15

              16                                                    ORDER

              17              Based upon the Stipulation of the Parties and for good cause shown, IT IS HEREBY

              18 ORDERED that this action, Case No. 3:20-cv-07070-JD, is dismissed in its entirety as to all

              19 defendants with prejudice.

              20              IT IS HEREBY FURTHER ORDERED that all dates previously set in this matter are hereby

              21 vacated and taken off the Court’s calendar.

              22              IT IS HEREBY FURTHER ORDERED that each Party shall bear its own attorneys’ fees and

              23 costs in this matter.                                   S DISTRICT
                                                                      ATE           C
                              IT IS SO ORDERED                       T
              24
                                                                                              O
                                                                S




                                                                                               U
                                                               ED




                                                                                                RT
                                                           UNIT




              25
                         March 23, 2021
                                                                                                   R NIA




              26 Dated: ___________________
                                                                    Hon. James Donato
                                                                                    onato
                                                           NO




                                                                            James D
                                                                                                   FO




              27                                                    United
                                                                      JudgeStates District Judge
                                                            RT




                                                                                               LI




                                                                    ER
                                                               H




              28
                                                                                              A




                                                                         N                     C
                                                                                           F
                                                                             D IS T IC T O
                                                                                   R                   Case No. 3:20-cv-07070-JD
LAW OFFICES
 MESERVE,
                                                                             2
 MUMPER &                                                                               STIPULATION TO DISMISS ENTIRE ACTION
HUGHES LLP
                   176493.1
                                                                                            WITH PREJUDICE; [PROPOSED] ORDER
